BARFIELD, Judge.
We reverse the involuntary placement of appellant in the Northeast Florida State Hospital, because the criteria of section 394.467(l)(a)2.a. and 394.467(l)(b), Florida Statutes (1987), were not met. The mere need for treatment alone is insufficient to commit an individual, Neff v. State, 356 So.2d 901 (Fla. 1st DCA 1978). Even though the other criteria might be met, a non-dangerous individual, capable of surviving safely in freedom by herself with the help of others, should not be involuntarily committed. In Re Beverly, 342 So.2d 481 (Fla.1977). See also Williams v. State, 522 So.2d 983 (Fla. 1st DCA 1988), and Reigosa v. State, 362 So.2d 714 (Fla. 3d DCA 1978).
REVERSED.
ZEHMER, J., concurs.
BOOTH, J., dissents with written opinion.